NATHANIEL R. JONES, Circuit Judge,
dissenting.
I am troubled by the majority’s willingness to vary from well-established procedure by imposing upon the district court’s discretion to grant a routine order permitting an inmate prisoner to attend a deposition in his civil case and, further, placing the burden on that inmate to articulate reasons why he should be empowered- to attend the depositions at issue. In light of my concerns, I respectfully dissent.
In this case, the prison officials had sufficient notice of the deposition dates to notify the district court of their desire to exclude Smith on the basis of an unwritten policy against prisoner attendance. Yet, petitioners chose to notify respondent Smith of their objections to his presence just two days prior to the commencement of the depositions at issue. Upon their refusal, Smith filed a motion to attend the depositions, which would have been held on the prison grounds. By issuing a writ of mandamus, I believe that the. majority today has stripped Collinsoi its approach to limiting prisoner attendance in cases in which such attendance would be impractical or perfunctory in favor of a rule that presumes that prisoners may not attend depositions absent a special showing of need. With that in mind, I cannot agree that a writ of mandamus is an appropriate remedy.
-1 note at the outset that a district court is given substantial discretion over pretrial matters such as the conduct of discovery. See Chemical & Indus. Corp. v. Druffel, 301 F.2d 126, 129 (6th Cir.1962) (“Under the rules, the extent of discovery and the use of protective orders is clearly within the discretion of the trial judge.”); see also Lewelling v. Farmers Insurance of Columbus, Inc., 879 F.2d 212, 218 (6th Cir.1989) (“The district court’s decisions to award sanctions and issue a protective order are within the broad discretion of the district court in managing the case.”); Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1505 (11th Cir.1985) (“A trial court has wide discretion in determining the scope and effect of discovery.”).
As the majority rightly points out, the writ of mandamus is a drastic remedy and may be invoked only in cases where a petitioner can demonstrate a clear and indisputable right to the relief sought. See Will, U.S. District Judge v. Calvert Fire Ins. Co., 437 U.S. 655, 661-62, 98 S.Ct. 2552, 2556-57, 57 L.Ed.2d 504 (1978); In re Parker, 49 F.3d 204, 206 (6th Cir.1995). In considering the appropriateness of the writ, this circuit has borrowed a guideline approached used by the Ninth Circuit, which takes into account five factors, *917including: (1) whether the party seeking the writ has no other adequate means, such as direct appeal, to attain the relief desired; (2) whether the petitioner will be damaged or prejudiced in a way not correctable on appeal; (3) whether the district court’s order is clearly erroneous as a matter of law; (4) whether the district court’s order is an oft-repeated error, or manifests persistent disregard of the federal rules; and (5) whether the district court’s order raises new and important problems, or issues of .law of first impression. In re Bendectin Products Liability Litig., 749 F.2d 300, 303-304 (6th Cir. 1984) (citing Bauman v. United States District Court, 557 F.2d 650, 654 (9th cir.1977)). We must balance these factors to determine that a writ of mandamus is required. Id. Upon such consideration, I conclude that such an extreme remedy is unwarranted here. Conceding the first two factors for the sake of argument, the final three factors all weigh in favor of the respondents.
First, I do not believe that the trial court clearly erred by granting the order permitting Smith’s attendance. The Collins case, a decision of this court heavily relied upon by the majority, demands that a district court balance the interests of the prison staff and the prisoner, not simply the former. In re Collins, 73 F.3d 614, 615 (6th Cir.1995). An examination of the records shows that the district court dutifully considered both interests in weighing the five factors deemed relevant in that decision, including (1) the costs and security risks involved in transporting a prisoner to a deposition cite and in maintaining his presence at a deposition; (2) the importance of the testimony of the deponent to the claims alleged, the need for a prisoner to be physically present during a deposition; (3) the inmate’s individual security history; (4) general security issues; and (5) the availability of alternative means to accommodate the concerns of both parties. Id. In its written memorandum on the issue, the district court detailed its conclusions as to each Collins factor, as the following passage indicates:
The parties do not dispute that the depositions which Smith hopes to attend will be taken at LORCI, where Smith is being housed. Therefore, the costs and security risks involved in transporting Smith to the deposition site and maintaining his presence there are negligible, if not- exis-tent____
Second, these deponents are important to the claims alleged because they are all named defendants in Smith’s lawsuit. Moreover, although there is no absolute need for Smith to be physically present during these depositions, the importance of the testimony makes Smith’s argument for physical presence more persuasive. Smith may be able to assist his attorneys with personal knowledge and facts that are relevant to his case but which may not have been specifically communicated to his attorneys. In addition, defendants have failed to demonstrate that Smith is a security risk____ In In re Collins, the Circuit found that plaintiff’s “extensive history, of violent and disruptive behavior” was a compelling reason for denying him physical access to depositions in his civil case. Collins, 73 F.3d at 616. Here, because there is no evidence that Smith has a similar history of violent and disruptive behavior, there is no compelling reason to deny him access.
This Court is not persuaded by defendant’s argument that general security is compromised when inmates are permitted to attend hearings in which they perceive themselves to be on equal footing with their superiors, unnecessary tension is created, staff confidence is undermined and resources are not efficiently utilized. The fact that the Circuit has created a balancing test indicates that these general security concerns are but one factor to be weighed.
Finally defendant’s claim that adequate alternatives are available to Smith. For instance, prison officials have agreed to allow Smith to confer with his attorneys before and after the depositions and have offered to allow Smith to communicate telephonically with his attorneys, during the depositions. Such measures, however, seem impractical. Smith’s attorneys would be forced to call him whenever they needed certain information or assistance, which would only prolong the depositions. More*918over, it is not clear how the attorneys are supposed to know when Smith has information to offer. Even if these were adequate, the fact that Smith is not an individual security risk, the importance of the testimony of those deposed, and the fact that the depositions are scheduled to be taken at LORCI weigh heavily on this Court’s decision to allow Smith to be physically present. J.A. at 143-45 (Memorandum and Order).
Given this thorough, well-reasoned analysis, I cannot conclude that the district court’s decision comprised clear error. To the contrary, in my judgment, the district court properly considered and decided the issue. In Collins, the prison officials submitted evidence of Collins’disruptive behavior, while Collins himself failed to submit contradictory evidence. Collins, 73 F.3d at 615. While Collins appears to encourage some demonstration by an inmate that his presence will significantly contribute to the adjudication of his claims, I read that case to require such a showing only upon an objection by the prison officials rather than as a matter of course. Once prison officials object, Collins requires that the district court engage in a careful balancing of factors, as I believe the district court did here. In short, I find that the majority has inserted a presumption where the plain intent of the Collins court appears to have been to create a flexible approach.
The prison officials have submitted generalized security concerns, as evidenced by the affidavit of Dr. James G. Ricketts, as the sole basis of the district court’s alleged error requiring mandamus relief. The majority decision, which relies solely upon these general concerns, turns the rule of Collins on its proverbial ear by placing such general concerns—concerns that will be present in every case involving an inmate plaintiff—above the other four factors. Henceforward, every inmate plaintiff will have to demonstrate special reasons why his or her attendance is necessary. Finally, Smith has not requested access to a deposition away from the prison grounds as in Holt v. Pitts, 619 F.2d 558 (6th Cir.1980), nor does Smith appear to have an extensive history of disruptive conduct as an inmate as the prisoner in Collins. For these reasons, I am firm in my belief that the district court did not clearly err.
Second, I believe that the district court decision was consistent with the federal rules and thus did not offend the fourth factor of the mandamus standard by manifesting a disregard for the federal rules. Rule 26(c) of the Federal Rules of Civil Procedure allows a trial court to issue an order to exclude parties from a deposition, including a party to the litigation, upon a showing of good cause. See, e.g., Galella v. Onassis, 487 F.2d 986, 997 (2d Cir.1973) (excluding a party on the finding there was cause to believe he would harass the deponent, and he had demonstrated a complete disregard for the judicial process); Hamon Contractors, Inc. v. District Court, 877 P.2d 884, 887 (Colo.1994) (finding the exclusion of a party from pretrial depositions is only permitted rarely and under extraordinary circumstances); BCI Commun. Sys., Inc. v. Bell Atlanticom Sys., Inc., 112 F.R.D. 154, 157 (N.D.Ala.1986) (finding that there must be a proper showing to exclude a party from a deposition, and that this should be a rare event); In re Levine, 101 B.R. 260, 262-63 (Bankr.D.Colo.1989) (allowing exclusion of parties from each other’s depositions under “rather extraordinary” circumstances); Beacon v. R.M. Jones Apartment Rentals, 79 F.R.D. 141, 142 (N.D.Ohio 1978)(finding, under particular circumstances which involved “subtle and sophisticated questions,” good cause existed to exclude parties to the suit from attendance at the deposition). The majority rightly points out that inmate plaintiffs are not entitled to the same deference as civil plaintiffs. Maj. Op. at 914. However, this court has always limited such rights only to the extent necessary to avoid denying inmate plaintiffs “adequate means of securing redress for violations of their constitutional rights.” Holt v. Pitts, 619 F.2d 558, 559-560 (6th Cir.1980). The majority decision limits inmate plaintiff redress by (1) presuming that the inmate plaintiff may not attend a deposition in his or her case and (2) placing the burden on the inmate plaintiff to demonstrate special circumstances (presumably a sufficient showing under Collins) requiring his or her attendance. These limitations drastically reduce the chance that a prisoner will be present during deposition testimony, *919even in circumstances where his or her presence would be critical to the merits of the case. I do not read Collins or Holt to require these extreme limitations, and it is clear that federal rules do not impose such limitations.
Moreover, the prison officials in this case could have submitted a Rule 26(e) motion to exclude Smith and, in fact, had several months prior the scheduled dates of the depositions to do so.1 They did not file such a motion. Instead, they unilaterally refused to allow the depositions to proceed with Smith physically present, forcing Smith to request the order granted in this case.2 Permitting the prison officials to now excuse their actions based on general security concerns, where they failed to invoke the remedy afforded them under the federal rules, is at the very least dubious.
Finally, as to the fifth mandamus factor, I am not prepared to assert that the district court has raised new and important questions of law. I believe that today’s majority decision, however, may do so. The decision of the majority presents yet another barrier to the bringing of civil complaints by inmates, placing the burden of proof upon inmates to show special circumstances necessitating their attendance at such depositions. While prisoners are not afforded a constitutional right to attendance, neither are civil plaintiffs given such a right, as evidenced by the existence of Rule 26(e). Further, I do not read Collins or Holt to place the burden on an inmate plaintiff to justify his attendance absent a formal objection by the defendants. Thus, the presumption-based rule adopted by the majority today ensures that our already overburdened district courts will have to entertain a Collins hearing in every single case involving an inmate plaintiff.
The unfortunate result rendered today casts an ominous cloud over inmate participation in civil case discovery and district court discretion in managing pretrial orders in similar civil eases. I cannot support a grant of mandamus relief where the district court followed the settled rules of law based on the facts before it. Accordingly, I DISSENT.

. Smith’s request might be better considered as a motion to compel enforcement of a prior order (the discovery calendar sanctioned by the district court) or a response to a Rule 26(c) motion to exclude as evidenced by the petitioner’s refusal to permit his attendance. Either way, the district court properly exercised its discretion and, in the latter instance, fairly weighed the Collins factors to find in favor of Smith.